UNLIMITED CONTINUING GUARANTY

 

TO:

UMB Bank, N.A., as Agent for the Banks

under that certain Secured Senior Lending Agreement dated as of June 12, 2009

1010 Grand Boulevard

Kansas City, Missouri 64106

 

1.     UNLIMITED, UNCONDITIONAL GUARANTY OF LIABILITIES. The undersigned
(hereinafter “Guarantor”) hereby requests UMB Bank, N.A., Commerce Bank, N.A.,
Arvest Bank, First Bank, Texas Capital Bank, N.A., Southwest Bank, an M&I Bank,
SolutionsBank and BancFirst and all other lenders which may at any time
hereafter become a Bank (as defined in the Agreement, hereafter defined)
(collectively, the “Banks”) to extend and continue to extend credit from time to
time pursuant to a Secured Senior Lending Agreement dated June 12, 2009, and all
amendments thereto, replacements therefore, and extensions and renewals thereof,
if any (the “Agreement”) to Pioneer Financial Services, Inc., Pioneer Military
Lending of Nevada, LLC, Pioneer Military Lending of Georgia, LLC, Military
Acceptance Corporation, Inc., and Pioneer Funding, Inc. (collectively, the
“Borrowers”); and to permit the foregoing and other financial accommodations to
remain outstanding, be extended, renewed, or replaced, to the Borrowers. To
induce the Banks to do so and in consideration of any credit that the Banks may
otherwise in their discretion extend, and for value received the sufficiency of
which is hereby acknowledged, the Guarantor hereby absolutely and
unconditionally guarantees and agrees to promptly perform and pay to UMB Bank,
N.A., as Agent for the Banks (the “Agent”), when due (whether at the stated
maturity, by declaration, acceleration or otherwise) (i) all of the Borrowers’
Senior Debt and accrued interest thereon which is at any time payable to the
Banks and all of the Borrowers’ other obligations set forth in the Agreement and
(ii) any and all other obligations of every kind and character now or hereafter
existing of the Borrowers to the Banks or the Agent under the Agreement or other
Loan Documents regardless of any collateral now held by the Banks or the Agent
for the benefit of the Banks or which may hereafter be acquired by the Banks or
the Agent for the benefit of the Banks as security for the payment of any and
all Senior Debt, accrued interest thereon and other obligations of the Borrowers
to the

 

--------------------------------------------------------------------------------

Banks or the Agent under the Agreement and Loan Documents (all of the foregoing
being hereinafter referred to in the aggregate as the “Liabilities”).

2.         GUARANTY TO CONTINUE. This Unlimited Continuing Guaranty (herein, the
“Guaranty”) is a continuing promise and agreement and shall apply to and cover
any and all Liabilities, now or hereafter existing. Termination hereof shall
have no effect upon, and this Guaranty shall remain in full force and effect
with respect to, all Liabilities (irrespective of whether contingent, not yet
mature or otherwise) existing before the Agent’s receipt from the Guarantor of
any written notice of termination. The obligations of the Guarantor under this
Agreement will be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of the Borrowers in respect of all or any
part of the Liabilities are rescinded or must be otherwise restored by any
holder of such Liabilities, whether as a result of any proceedings in
bankruptcy, reorganization or otherwise, and the Guarantor agrees that the
Guarantor will indemnify the Banks and the Agent on demand for all reasonable
costs and expenses (including reasonable fees of counsel) incurred by the Banks
and the Agent in connection with such rescission or restoration.

3.         EXTENT OF GUARANTOR’S OBLIGATION: UNLIMITED AND UNCONDITIONAL. The
Guaranty is a guaranty of payment, and not of collection. The Agent, for the
benefit of the Banks, may when any or all of the Liabilities mature or when the
Banks or the Agent, for the benefit of the Banks, have accelerated the maturity
thereof, demand that the Guarantor, upon written notice pay and expiration or
other termination of the thirty (30) day period provided for in Section 11.2 of
the Agreement, and the Guarantor shall upon such demand immediately pay such
Liabilities. The obligations of the Guarantor hereunder are independent of the
obligations of the Borrowers. To the extent the Guarantor makes any payment to
the Agent for the benefit of the Banks on behalf of the Borrowers for any of the
Liabilities, then once the Banks have been paid in full for all Liabilities, the
Agent and the Banks agree to assign without recourse all of the Senior Debt,
security interests, collateral and other rights against the Borrowers with
respect to the Liabilities to the Guarantor.

 

--------------------------------------------------------------------------------

4.         GUARANTOR’S OBLIGATIONS NOT AFFECTED. The Guarantor’s liability under
this Guaranty shall not be affected, modified or impaired upon the happening of
any of the following at any time or from time to time, irrespective or whether
the Guarantor has not received notice thereof or consented therein:

Changes in Liabilities. Any renewal, collection, settlement, release,
modification, waiver, acceleration, extension or increase in any of the
Liabilities or any terms thereof (including, without limitation, any change in
the rate of interest);

Changes in Documents. Any change (whether material or otherwise) in any
provision of the Loan Documents or any other document or instrument evidencing,
securing, governing or otherwise relating to the Liabilities; or the acceptance
of amendments or substitute or additional documents, instruments or agreements
relative to the Liabilities;

Changes Regarding Collateral. Any disposition, impairment, acceptance,
substitution, release (by operation of law or otherwise), transfer or waiver of,
or any other action relating to, any collateral security for the Liabilities or
any guarantee thereof; any termination, release, modification, subordination or
change of rights to or liens in such collateral security or failures to obtain
or perfect (or continue to obtain and perfect) any liens or rights to such
collateral security; any sale, foreclosure or other action taken with respect to
any such collateral security, including any use, transfer or release of any
proceeds thereof; any consent to the transfer of any such collateral security to
any person or entity whomsoever or any sale or disposition of such collateral
security; or any other action which affects, alters or impairs any of the
Banks’, the Agent’s, the Guarantor’s, the Borrowers’ or any other person’s or
entity’s rights in and to such collateral security or any proceeds;

 

--------------------------------------------------------------------------------

Payments or Default. The acceptance of partial payments with respect to the
Liabilities; any direction for application of payment by the Borrowers or any
other person or entity; or the taking of or the failure to take any actions
referred to in this Guaranty or any of the Loan Documents;

Failure to First Collect From Others. The Banks’ or the Agent’s failure to have
first initiated reasonable collection action following maturity or acceleration
of the Liabilities with respect to any collateral security securing the
Liabilities or following maturity or acceleration of the Liabilities to have
first proceeded against the Borrowers or any other person or entity for the
Liabilities; and

Changes in Rights. Any enforcement, amendment, release, waiver, variation or
impairment of any of the Banks’ or the Agent’s rights against the Borrowers or
the Guarantor or any other person or entity liable for the Liabilities or having
an interest in any collateral; anything done or omitted or neglected to be done
by the Banks or the Agent in exercising any of their rights and remedies; the
granting of time, credit or any other indulgence or concession or any power,
discretion, option or right whatsoever (whether or not exercised) to the
Borrowers or the Guarantor or any other person or entity liable for the
Liabilities; the lack of genuineness, validity or enforceability or any document
evidencing or relating to the Liabilities; the failure by the Agent or the Banks
to give any notice to the Guarantor or any other person or entity whatsoever; or
any of any Bank’s other dealings or any other matter or thing.

5.         OTHER WAIVERS, CONSENTS AND AGREEMENTS OF GUARANTOR. The Guarantor
hereby waives and agrees not to claim, assert or take advantage of (i) the
incapacity or lack of authority of any of the Borrowers or the Guarantor or any
other person or entity, (ii) any defense arising from the failure of the Agent
or the Banks to file or enforce a claim against any of the Borrowers, the
Guarantor or any other person or entity (whether in bankruptcy or otherwise) or
from any election of remedies; or (iii) the lack of

 

--------------------------------------------------------------------------------

diligence, presentment, demand for payment, protest for non-payment, notice of
discharge, dishonor, protest, notice of acceptance of this Guaranty or any
document evidencing or relating to the Liabilities or any of the Liabilities or
any other indulgences. Except as otherwise expressly provided herein, it is the
intent hereof that the Guarantor shall remain liable until the payment in full
of all Liabilities, notwithstanding any liquidation or insolvency or bankruptcy
proceeding filed by or against any of the Borrowers or any other person or
entity liable for the Liabilities. If all or any part of any payment at any time
applied by the Agent or the Banks to any of the Liabilities is or must be
rescinded or returned by the Agent or the Banks for any reason (including,
without limitation, the bankruptcy of any Borrower, the Guarantor or any other
person or entity), the Guarantor will (notwithstanding the revocation or
termination of this Guaranty or any document evidencing or relating to the
Liabilities), remain liable for the full amount so rescinded or returned as if
such amount had never been received by the Agent and/or the Banks.

6.         INFORMATION REGARDING THE BORROWERS AND OTHERS. The Guarantor
represents and warrants to the Agent and the Banks that this Guaranty is
executed at the Borrowers’ request, that the Guarantor has determined that it is
in its best interest to issue such Guaranty, and that the Guarantor has received
adequate consideration therefore. The Guarantor further represents and warrants
that the Guarantor has established adequate means of obtaining from the
Borrowers, on a continuing basis, information pertaining to the Liabilities,
including, without limitation, a copy of the Agreement and each of the Loan
Documents, and all other matters relating to the Borrowers that are relevant to
the Guarantor’s obligations hereunder, that the Guarantor is now and will
continue to be completely familiar with the operations of the Borrowers; and
that the Guarantor is not relying upon the Agent or any Bank to supply, now or
in the future, any such information or any other information bearing on the risk
of nonpayment of any of the Liabilities or of any guarantee thereof or otherwise
relating to the Borrowers or the Liabilities. The Guarantor hereby waives and
relinquishes any duty, if any, on the part of the Agent and any Bank to disclose
to the Guarantor, any matter, fact or thing now or hereafter

 

--------------------------------------------------------------------------------

known to the Agent or any Bank relating to the business, operation, condition or
assets of, or otherwise pertaining to, the Borrowers or any other person or
entity, irrespective of whether the Agent or any Bank has reason to believe that
such facts materially increase the risk beyond that which the Guarantor intended
to assume, or are beyond the Guarantor’s knowledge. The Agent and the Banks need
not inquire into the powers of the Borrowers or their officers, employees,
representatives, owners, partners, agents or other persons acting or purporting
to act on the Borrowers’ behalf, and any Liabilities made or created in reliance
upon the professed exercise of such power shall be guaranteed hereunder. The
Guarantor hereby consents and approves of the documents evidencing or related to
the Liabilities and all terms and agreements previously or hereafter made by the
Agent and the Banks with the Borrowers or any other person liable for the
payment of any of the Liabilities.

7.         CARE OF COLLATERAL. No Bank nor the Agent shall be liable for any
failure to collect or realize upon any Liabilities or any collateral which is
security therefore or for any guarantee thereof or collateral which is security
for such guarantee, or for any delay in so doing; nor shall the Agent and the
Banks be under any obligation to take any action with regard thereto unless
otherwise expressly provided herein. The Agent and the Banks shall use
reasonable care in the custody and preservation of any collateral security of
the Guarantor in their possession, but need not take any steps to preserve
rights against prior parties or to keep any collateral security identifiable.
The Agent and the Banks shall not have any obligation to comply with any
recording, re-recording, filing, re-filing or other legal requirement necessary
to establish or maintain the validity, priority, perfection or enforceability of
the Banks’ liens, claims and rights in and to, any collateral security.

8.         REPRESENTATIONS AND WARRANTIES. In order to induce the Banks to enter
into the Agreement and receive requests for extensions of credit subject to the
Agreement from the Borrowers, the Guarantor hereby represents, warrants and
confirms to the Agent and the Banks on the date of this Guaranty and throughout
the term hereof:

 

--------------------------------------------------------------------------------

Existence and Authority. The Guarantor is duly organized and is in good standing
under the laws the State of Georgia; has all necessary permits, licenses and
franchises to enable it to conduct its business; and is qualified to do business
as a foreign entity in every jurisdiction where the ownership of its property or
the nature of its business requires qualification except where there would be no
Material Adverse Effect (as defined below) if the Guarantor were not so
qualified. The Guarantor is duly authorized by all required legal action to
execute and deliver this Agreement. The execution, delivery and performance of
this Guaranty does not and will not conflict with (i) any provision of law or
any order of any court or government agency applicable to the Guarantor to the
extent a conflict with any such law or order would have a Material Adverse
Effect on the Guarantor’s ability to perform its obligations under this
Guaranty, (ii) the charter or bylaws of the Guarantor, or (iii) any material
agreement binding upon the Guarantor or upon any of its properties and does not
or will not result in or require the creation of any Lien, as defined in the
Agreement, upon or with respect to any of their properties, except as
contemplated by this Guaranty.

Enforceable Guaranty. This Guaranty, when executed and delivered to the Agent,
will constitute the valid and legally binding obligation of the Guarantor,
enforceable against the Guarantor in accordance with the terms hereof, subject,
however, to the provisions of all laws governing bankruptcy, insolvency,
moratorium or other similar laws affecting the rights of creditors generally or
by the unavailability of specific performance or other equitable remedies.

Litigation. Except as previously disclosed in writing to the Agent and the
Banks, there is no pending or, to the Guarantor’s knowledge, threatened action,
suit or proceeding (i) in any tribunal, whether at law or in equity, or (ii) by
or before any governmental instrumentality or other agency, against the
Guarantor or affecting the Guarantor, or any of its assets or property

 

--------------------------------------------------------------------------------

which, if adversely determined, would have a Material Adverse Effect on its
financial condition or would otherwise adversely affect its ability to perform
its obligations under this Guaranty in a materially adverse manner.

Pension and Welfare Plans. The Guarantor has no pension plans or welfare plans
other than as previously disclosed to the Agent in writing. Each welfare plan,
as such term is defined in Section 3.1 of ERISA, complies in all material
respects with ERISA and all other applicable statutes and governmental and
regulatory rules and regulations; no reportable event has occurred and is
continuing with respect to any welfare plan; neither the Guarantor nor any ERISA
affiliate has withdrawn from any multi-employer plan in a “complete withdrawal”
or a “partial withdrawal” as defined in Sections 4203 or 4205 of ERISA,
respectively; neither the Guarantor nor any ERISA affiliate has entered into an
agreement pursuant to Section 4204 of ERISA; neither the Guarantor nor any ERISA
affiliate has in the past contributed to or currently contributes to a
multi-employer plan; neither the Guarantor nor any ERISA affiliate has any
withdrawal liability with respect to a multi-employer plan; no steps have been
instituted by the Guarantor or any ERISA affiliate to terminate any welfare
plan; no condition exists or event or transaction has occurred in connection
with any multi-employer plan or welfare plan which could result in the
incurrence by neither the Guarantor nor any ERISA affiliate of any material
liability, fine or penalty; and neither the Guarantor nor any ERISA affiliate is
a “contributing sponsor” as defined in Section 4001(a)(13) of ERISA of a
“single-employer plan” as defined in Section 4001(a)(15) of ERISA which has two
or more contributing sponsors at least two of whom are not under common control.
Except as disclosed on the consolidated financial statements of the Guarantor
heretofore delivered by the Guarantor to the Agent, neither the Guarantor nor
any ERISA affiliate has any liability with respect to any welfare plan.

 

--------------------------------------------------------------------------------

Tax Returns and Payment. The Guarantor has filed all Federal, state, foreign and
local income and other tax returns which are required to be filed and has paid
all taxes which have become due pursuant to such returns and all other taxes,
assessments, fees and other governmental charges upon the Guarantor and/or upon
its properties, assets, income and franchises which have become due and payable
by the Guarantor except those wherein the amount, applicability or validity are
being contested by the Guarantor by appropriate proceedings being diligently
conducted in good faith and in respect of which adequate reserves in accordance
with GAAP have been established. There is no asserted, assessed or proposed tax
deficiency against the Guarantor which, if determined adversely against the
Guarantor, could reasonably be expected to have a Material Adverse Effect.

Compliance With Other Instruments. The Guarantor is not a party to any contract
or agreement or subject to any charter or other legal restriction which could
reasonably be expected to have a Material Adverse Effect and which is not
disclosed on the Guarantor’s financial statements heretofore submitted to the
Agent; none of the execution and delivery by the Guarantor of this Guaranty, the
consummation of the transactions herein contemplated or the compliance with the
provisions hereof will violate any law, rule, regulation, order, writ, judgment,
injunction, decree or award binding on the Guarantor, or any of the provisions
of the organizational documents of the Guarantor or any of the provisions of any
indenture, agreement, document, instrument or undertaking to which the Guarantor
is a party or subject, or by which the Guarantor or any of its property is
bound, or conflict with or constitute a default thereunder. No order, consent,
approval, license, authorization or validation of, or filing, recording or
registration with, or exemption by, any governmental, regulatory, administrative
or public body or authority, or any subdivision thereof, or any other Person, as
defined in this Agreement, is

 

--------------------------------------------------------------------------------

required to authorize, or is required in connection with, the execution,
delivery or performance of, or the legality, validity, binding effect or
enforceability of, any of this Guaranty.

Material Adverse Effect. “Material Adverse Effect” shall mean any of the
following which individually or in the aggregate amounts to more than $500,000:
(i) a material adverse effect on the properties, assets, liabilities, business,
operations, prospects, income or condition (financial or otherwise) of the
Guarantor, (ii) material impairment of the ability of the Guarantor to perform
any of its obligations under this Guaranty, or (iii) material impairment of the
enforceability of the rights of, or benefits available to, the Agent and the
Banks under this Guaranty.

9.         GOVERNING LAW; JURISDICTION, VENUE. This Guaranty shall be governed
and construed by the laws of the State of Missouri without regard to such
state’s choice of law rules.

The Guarantor hereby irrevocably and unconditionally consents that any legal
suit, action or proceeding arising under or in respect of this Guaranty or any
of the Guarantor’s obligations hereunder may be submitted to the non-exclusive
jurisdiction of any court in the State of Missouri or any federal court situated
in such state, as the party commencing such suit, action or proceeding may
elect. The Guarantor irrevocably waives any objection which it may now or
hereafter have to the selecting or laying of venue of any such suit, action or
proceeding in any such court, submits to the personal jurisdiction of such court
and hereby further irrevocably waives any claim that any such suit, action or
proceeding has been brought in an inconvenient forum.

10.       WAIVER OF TRIAL BY JURY. The Guarantor hereby irrevocably waives the
right to trial by jury with respect to any action in which the Guarantor or the
Banks are parties relating to or arising out of or in connection with this
Agreement or any of the other Loan Documents.

 

--------------------------------------------------------------------------------

11.       ASSIGNMENT AND PARTICIPATIONS. This Guaranty is for the benefit of the
Agent and the Banks and shall inure to the benefit of the Agent and the Banks,
their successors and assigns, including the assignees of or participants in any
of the Liabilities, and shall bind the heirs, executors, administrators,
successors and assigns of the Guarantor. This Guaranty is assignable by the
Agent for the benefit of the Banks, in whole or in part, without further
consent, upon prior notice to the Guarantor and the Borrowers, with respect to
all or any portion of the Liabilities, and when so assigned, the Guarantor shall
be liable to any assignee under this Guaranty without in any manner affecting
the liability of the Guarantor hereunder with respect to any Liabilities
retained by any Bank, if any.

12.       COST AND ATTORNEYS’ FEES. To the full extent permitted by applicable
law, the Guarantor agrees to pay all costs and expenses (including, without
limitation, the reasonable fees of attorneys employed by the Agent) in the
collection, realization upon, or enforcement of this Guaranty whether or not
suit is brought.

13.       FINANCIAL STATEMENTS AND OTHER MATERIALS. Except as otherwise
expressly provided herein, so long as any part of the Liabilities remain unpaid,
the Guarantor agrees to furnish the Agent, upon demand, financial statements of
the Guarantor, including, at a minimum, a balance sheet and an income statement
for the Guarantor’s most recent fiscal quarter. The Guarantor shall also furnish
to the Agent, its audited financial statements as of the end of each fiscal year
within thirty (30) days of the date such audited financial statements are
received by the Guarantor.

14.       BORROWERS’ OBLIGATIONS UNDER THE AGREEMENT. The Guarantor agrees that
at all times while (i) any Liabilities are outstanding or (ii) the Agreement
remains in effect, it will cause the Borrowers to comply with their obligations
under the Agreement.

 

--------------------------------------------------------------------------------

15.       ENTIRE AGREEMENT: ADDITION. No executory agreement, course of dealing
or performance, trade usage or parole evidence of any nature, shall be used to
supplement or modify the terms of this Guaranty. There are no conditions to the
full effectiveness of this Guaranty.

16.       MISCELLANEOUS. The execution and delivery hereafter to the Agent for
the benefit of the Banks by the Guarantor of a new instrument of guarantee shall
not terminate, supersede or cancel this Guaranty, and all rights and remedies of
the Banks hereunder or under any instrument of guarantee or other document
hereafter executed and delivered to the Banks by the Guarantor shall be
cumulative and may be exercised singly or concurrently. If any provision of this
Guaranty is invalid or unenforceable under any law or for any reason, such
provision is and will be totally ineffective to the extent thereof, but the
remaining provisions will be unaffected. No change, modification or waiver of
any of the provisions hereof, or any waiver of any rights or powers of the Agent
and the Banks, or any consent by the Agent for the benefit of the Banks, shall
be valid or effective unless in writing and signed by an authorized officer of
the Agent. No waiver shall be applicable except in the specific instance or
manner for which given. No delay on the part of the Agent or the Banks in
exercising any rights hereunder or failure to exercise such rights shall operate
as a waiver of such rights. No notice to or demand upon the Guarantor shall be
deemed to be a waiver of any obligation of the Guarantor or of any right the
Agent and the Banks may have hereunder to take other or further action without
notice or demand. The headings on this Guaranty are for convenience of reference
only and shall not alter or otherwise affect the meaning of any provisions
hereof. Capitalized terms used herein shall have the meaning stated in the
Agreement.

17.       ADDITIONAL TERMS: To the extent any terms hereof are inconsistent with
the terms of the Agreement, the terms of the Agreement will control.

______________________________________________________________________________

THE GUARANTOR ACKNOWLEDGES THAT THE GUARANTOR HAS READ, UNDERSTANDS, AND AGREES
TO THE TERMS AND CONDITIONS OF THIS AGREEMENT. THE GUARANTOR HAS EXECUTED THIS
AGREEMENT WITH

 

--------------------------------------------------------------------------------

THE INTENT TO BE LEGALLY BOUND HEREBY. THE GUARANTOR ACKNOWLEDGES RECEIPT OF AN
EXACT COPY OF THIS AGREEMENT.

 

Dated:

June 12, 2009

 

 

 

 

Guarantor:

MidCountry Financial Corp.

 

 

 

 

 

 

By:

/s/ Alison N. LaBruyere 

 

 

Name:

Alison N. LaBruyere

 

 

Title:

Senior Vice President and General Counsel

 

 

 

 

 

Address:

201 Second Street, Suite 250

 

 

Macon, Georgia 31201

 

Fax No.:

(478) 746-8222

 

 

 

 

 